DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takata et al. (US 2010/0274826) and Shinozaki (US 2016/0224273).
Regarding claim 1, Takata teaches a system (Figs. 1 and 2) comprising: 
a memory device (storage device 103, seen in Fig. 2 to includes multiple tier devices); and 
a processing device (file sharing server 100, shown in Fig. 3 to contain a CPU 310; citations later in the action refer to portions of program of HSM file system program 301; see “The file sharing server 100 is a computer equipped with a CPU 310 for executing the programs stored in a memory 300,” [0049] teaching that the performance of the program is done by CPU 310), operatively coupled with the memory device, to perform operations comprising: 
tracking a plurality of memory access operations directed to a plurality of segments of data on the memory device and maintaining a plurality of access counters corresponding to the plurality of segments (Fig. 3 shows file sharing server managing migration candidate lists 306, where Fig. 5 shows an entry for tracking migration candidate list entries, where each entry includes a file ID and an access counter, reading upon the tracking of memory access operations to segments and maintaining access counters corresponding to the segments); 
sorting the plurality of segments based on values of the corresponding access counters (Fig. 6 shows migration candidate lists from tiers 2 and 3, where multiple levels of lists exist, where “The higher the level of the list, the larger the value of the access counter 502 for storing an entry,” [0056], i.e. the entries are sorted according to the access counter); 
filtering the plurality of segments to identify a subset of the plurality of segments for which the values of the corresponding access counters satisfy a threshold criterion (Fig. 10 steps S1004, S1006 shows that entries can move up between levels of the lists as shown in Fig. 6 based on a threshold; the different levels are in turn utilized to identify candidates for migration, see Fig. 11 selecting the highest level list of migration candidate lists); and
generating a notification comprising an indication of the subset of the plurality of segments (as seen in Fig. 11, the highest level list is a list comprising the entries that are candidates for a migration; as step s1101 shows that the highest level list is outputted to a file migration processing section, then the highest level list is in itself reading upon the notification).
Takata fails to teach the processing device performing: 
providing the notification to a host system after the expiration of a periodic interval.
Takata does disclose the periodic nature of the above process, see Fig. 8 and [0063,0064] where an administrator is able to set the migration cycle to occur daily.  In addition, the presence of the administrator to provide settings for migration is analogous to the host system.  However, the administrator is not the recipient of the highest level list as disclosed above; the file migration processing section is part of the file system program in the file sharing server.
Shinozaki’s disclosure is related to storage management and migrating data between tiers based on an access frequency, and as such comprises analogous art.
As part of this disclosure, Shinozaki discloses that the host device is capable of analyzing access frequency data, see [0077], instruct relocation of data between tiers [0078-0087], and tier group information, [0146, 0154], where tier group information refers to information about the storage, see Fig. 5.
An obvious modification can be identified: sending migration related information (for example the highest level lists being migrated) to the administrator for display/analysis.  Such a modification reads upon the providing notification.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Shinozaki’s disclosure about providing information to the host into Takata’s migration system, as providing additional information to the host/administrator provides greater control of the migration process/what files are being migrated. 
Regarding claim 2, the combination of Takata and Shinozaki teaches the system of claim 1, and Takata further teaches wherein the processing device is to perform operations further comprising: 
receiving a request to perform one of the plurality of memory access operations from the host system, the one of the plurality of memory access operations directed to one of the plurality of segments of data on the memory device (Fig. 10 relates to a process for updating migration candidate lists, [0082] in the context of S1001 states “The list processing section 305 searches for the entry of the access-requested file that is stored in the migration candidate lists 306”; the file being searched for is access-requested; meaning necessarily, the sharing server has received a request to access a particular file; Fig. 3 shows that the list processing section 305 is part of the program managed by the file sharing server); and 
determining whether one of the plurality of access counters corresponding to the one of the plurality of segments of data is currently allocated (Fig. 10, step S1001 searching the entry in migration candidate lists, see also [0082]).
Regarding claim 3, the combination of Takata and Shinozaki teaches the system of claim 2, and Takata further teaches wherein the processing device is to perform operations further comprising:
responsive to the one of the plurality of access counters corresponding to the one of the plurality of segments of data being currently allocated, incrementing the one of the plurality of access counters (Fig. 10, YES branch of S1002 in response to the entry already existing, S1003 increments the access counter of the entry).
Regarding claim 7, the combination of Takata and Shinozaki teaches the system of claim 1, and Takata further teaches wherein the processing device is to perform operations further comprising:
periodically scanning the plurality of access counters to determine whether the plurality of access counters comprise non-zero values (“FIG. 12 is a flowchart showing the migration candidate lists refresh process in accordance with the list processing section 305. The migration candidate lists refresh process is the process of Step S1103 of FIG. 11, and, of the entries of the migration candidate lists 306 of all the Tiers, deletes from the list an entry having a lapsed entry period of validity,” [0097], where the “an entry period of validity setting for the migration candidate lists 306 is also provided on the settings screen 800. In accordance with this migration candidate lists 306 entry period of validity, an entry for a file that has not been accessed during the period of validity is deleted from the migration candidate lists 306,” [0063] teaching that the refresh process checks for either files that have lapsed period of validity or entries that haven’t been accessed in the period, reading upon checking for non-zero access counter values; regarding the periodic nature of this process, as cited above, the refresh process is performed as part of the migration process of Fig. 11, where the migration process is a cyclic process as discussed in [0063]/shown in Fig. 8). 
Regarding claim 8, the combination of Takata and Shinozaki teaches the system of claim 7, and Takata further teaches wherein the processing device is to perform operations further comprising:
responsive to determining that one of the plurality of access counters comprises a zero value, deallocating the one of the plurality of access counters (“In accordance with this migration candidate lists 306 entry period of validity, an entry for a file that has not been accessed during the period of validity is deleted from the migration candidate lists 306,” [0063]).
Regarding claim 9, the combination of Takata and Shinozaki teaches the system of claim 7, and Takata further teaches wherein the processing device is to perform operations further comprising:
responsive to determining that one of the plurality of access counters comprises a non-zero value, adding an indication of one of the plurality of segments of data on the memory device corresponding to the one of the plurality of access counters to a candidate list (as the entries are part of Takata’s migration candidate lists, then necessarily if they aren’t deleted they’re on a candidate list).
Regarding claim 10, the combination of Takata and Shinozaki teaches the system of claim 9, and Takata further teaches wherein sorting the plurality of segments based on values of the corresponding access counters comprises sorting the plurality of segments having respective indications in the candidate list from a segment with a corresponding access counter having a highest value to a segment with a corresponding access counter having a lowest value (“In this embodiment, three levels will be explained, but the number of levels will differ in accordance with the migration policies of the administrator. The higher the level of the list, the larger the value of the access counter 502 for storing an entry,” [0056]; this is also seen in an access counter needing to exceed a threshold before moving up a level list, see Fig. 10, steps S1004, S1006).
Regarding claim 11, the combination of Takata and Shinozaki teaches the system of claim 9, wherein the subset of the plurality of segments for which the values of the corresponding access counters satisfy the threshold criterion comprises segments having respective indications in the candidate list and corresponding access counters having values that exceed a threshold value (Fig. 11’s migration process migrates all the entries found in the highest level list; necessarily, the entries have non-zero access counters, and an access counter that exceeds a threshold in order to be moved into the highest level, see Fig. 10, steps S1004, S1006).
Claim 12 is a method claim reciting operations identical to the operations performed by the processing device in claim 1 and can therefore be rejected according to the same rationale. 
Claims 13 and 14 are rejected according to the same rationale of claims 2 and 3. 
Claim 17 is rejected according to the same rationale of claims 7 and 9.
Claims 18 and 19 is rejected according to the same rationale of claims 18 and 19.
Regarding claim 20, Takata teaches a non-transitory computer readable storage medium storing instructions (Fig. 3, memory 300 storing HSM file system program 301) which, when executed by a processing device, cause the processing device to perform operations (“The file sharing server 100 is a computer equipped with a CPU 310 for executing the programs stored in a memory 300,” [0049], see Fig. 3) comprising:
generating a plurality of access record blocks (Fig. 6 shows migration candidate lists generated for tier 2 and 3), wherein each of the plurality of access record blocks comprises indications of one or more segments in a respective portion of a memory device having a first access time for which a corresponding access count satisfies a threshold criterion (Fig. 6 shows that the migration candidates are for particular tiers, where [0006] describes the tiers as having different performances, reading upon the memory device having a first access time and the access record blocks comprising indication of one or more segments in the memory device; [0056] describes how different level lists correspond to different values of access counter, where Fig. 10, steps S1004,S1006 make clear that moving to the next level list requires surpassing a threshold).
Takata fails to teach the operations comprising:
providing the plurality of access record blocks to a host system, wherein the host system is to relocate the one or more segments in the respective portion of the memory device having the first access time to a memory device having a second access time associated with the host system, wherein the second access time is lower than the first access time.
Takata does disclose that the highest level list of the migration candidate lists are used to migrate files to a different tier, see Fig. 11.  In addition, as stated in [0006], as known in the art, higher frequency accessed files are located in an upper tier featuring higher performance, reading upon the relocation to the memory device with a second access time lower than the first access time.  What Takata fails to teach in the above limitation is providing the access record blocks to a host system, where the host system relocates the segments.  Takata does have an administrator that controls migration settings, but it is not understood that the administrator actually initiates migration or receives the migration candidate lists. 
Shinozaki’s disclosure is related to storage management and migrating data between tiers based on an access frequency, and as such comprises analogous art.
As part of this disclosure, Shinozaki discloses that the host device is capable of analyzing access frequency data, see [0077], instruct relocation of data between tiers [0078-0087], and tier group information, [0146, 0154], where tier group information refers to information about the storage, see Fig. 5.
An obvious modification can be identified: sending migration related information (for example the highest level lists being migrated) to the administrator for display/analysis/initiating relocation information.  Such a modification reads upon providing the access records to the host system and where the host system relocates the segments.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Shinozaki’s disclosure about providing information to the host/enabling the host to initiate relocation into Takata’s migration system, as providing additional information to the host/administrator provides greater control of the migration process/what files are being migrated. 
Claims 4, 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Takata in view of Shinozaki and further in view of Diestelhorst et al. (US 10,445,238).
Regarding claim 4, the combination of Takata and Shinozaki teaches the system of claim 2, but fails to teach wherein the processing device is to perform operations further comprising:
responsive to the one of the plurality of access counters corresponding to the one of the plurality of segments of data not being currently allocated, determining whether there is adequate capacity to allocate the one of the plurality of access counters.
Takata does disclose checking if a list overflows, see Fig. 10 step S1009.  However, as seen in Fig. 10, this determination is made after an entry is created for the lowest level list, see the no branch of S1002 leading to steps S1007 and S1008.
Diestelhorst’s disclosure is related to cache management, which is in the same field of endeavor as relating to memory/storage management.  In addition, one of ordinary skill in the art would consider the caching technology reasonably pertinent for consideration of whether sufficient room exists, as caching technology features a lot of discussion on eviction/replacement.  Consequently, Diestelhorst’s disclosure is analogous art.
As part of this disclosure, Diestelhorst shows in Fig. 2 a flow chart for handling requests.  In particular, the question arises in block 212 whether there is a need to evict a cache line in order to handle the instruction being processed, where Col. 4, Line 53-Col. 5, Line 10 provides more context that eviction is considered necessary or not if space is needed to allocate a new line; this is also seen in steps 224 and 218, where a result of evicting the line leads to allocating a line for the instruction.
An obvious substitution can be identified in the timing of operations: substituting Takata’s checking for a list overflow after allocating an entry with Diestelhorst’s checking whether eviction is necessary, i.e. if there’s enough space before allocating an entry.  Such a substitution reads upon the limitation of the claim.  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute Diestelhorst’s timing of checking whether eviction is necessary for Takata’s timing of checking for a list overflow.  Both elements are known in the art, and as the substitution is just changing when Takata’s lists are checked for overflow, one of ordinary skill in the art would recognize this substitution carries a predictable result.  Takata’s process still results in entries being allocated in a lower list/promoted to a next level list; the only thing changing is proactively checking the list for deletion instead of reactively checking the list.
Regarding claim 5, the combination of Takata, Shinozaki, and Diestelhorst teaches the system of claim 4, and the combination further teaches wherein the processing device is to perform operations further comprising:
responsive to there being adequate capacity to allocate the one of the plurality of access counters, allocating the one of the plurality of access counters and incrementing the one of the plurality of access counters (Takata Fig. 10, following the no branch of S1002, create the entry of migration candidate lists S1007 and insert the entry to the tail of the lowest level list S1008, where “the list processing section 305 creates the entry for this file, and sets the value of the access counter 502 to 2,” [0088] teaching an increment; following the claim 4 rationale with Diestelhorst’s substitution, this is performed after checking if the list will overflow, reading upon the responsive to nature of the limitation).
Claim 15 is rejected according to the same rationale of claims 4 and 5.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Takata in view of Shinozaki and Diestelhorst and further in view of Mola (US 2020/0125479).
Regarding claim 6, the combination of Takata, Shinozaki, and Diestelhorst teaches the system of claim 4, but fails to teach wherein the processing device is to perform operations further comprising:
responsive to there not being adequate capacity to allocate the one of the plurality of access counters, recording an overflow status corresponding to the one of the plurality of segments of data on the memory device.
Takata discloses that if the list overflows, the head entry of the list is deleted (see Fig. 10, S1010), but this is not recording an overflow status.  Similarly, Diestelhorst does contain a transaction and redo log, see Col. 4, Lines 52-55, but these logs do not record if an eviction was performed or not.
Mola’s disclosure is related to cache management, and as such is analogous art in the same field of endeavor of memory/storage management. 
As part of this disclosure, Mola provides for trace recording, which logs cache instructions/data, see [0032]. Of particular note, the trace recording can log cache evictions.
An obvious modification can be identified: incorporating trace recording to log cache activity, including evictions.  Logging an eviction would read upon the limitation of recording an overflow status, as recording the eviction when allocating an entry would indicate that there was not enough space.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Mola’s trace recordings with Takata’s migration system, as performing the trace recording enables potential later replay, see [0033], which can help with analyzing the file access statistics, as well as providing for a reconstruction ability in the event of a failure.
Claim 16 is rejected according to the same rationale of claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Seigh, II (US 5,295,262) discloses deallocating access counters if an access counter becomes 0,
Schneider (US 8,112,588) discloses access counters and sorting them in order of counts in the context of garbage collection,
Emaru et al. (US 2012/0005435), Miyamoto et al. (US 2012/0042124), Kato et al. (US 2012/0198151), Kumagai et al. (US 2013/0080703), Tokusho et al. (US 2014/0006740), all manage access frequencies for storage devices for migration between tiers,
Sugimoto et al. (US 2015/0100663) and Krishnan et al. (US 2019/0303303) disclose providing for access counters for cache lines, including process for checking if whether the access counters have been allocated or not.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON D HO whose telephone number is (469)295-9093. The examiner can normally be reached Mon-Thur 9:00-6:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D.H./Examiner, Art Unit 2139    

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139